RESOLUCIÓN
Por cuanto el Fiscal de este Tribunal, por instrucciones •del Procurador General de Puerto Rico, ha presentado una querella de disbarment contra el abogado José A. Varona Pacheco, alegando “Que con fecha 28 de abril de 1950 el querellado José A. Varona Pacheco, en unión a otros, fué de-clarado culpable por la Corte de Distrito de los Estados Uni-dos para el Distrito de Puerto Rico en la Causa Criminal número 6596 de dicha Corte por un delito de Conspiración, infracción al Título 18, secciones 371, 472 y 473 del Código de *412los Estados Unidos, delito grave (felony), que implica depra-vación moral, consistente en conspirar para comprar, recibir, transferir y pasar billetes falsificados de los Estados Unidos, y con la intención de que los mismos fuesen pasados, publi-cados y puestos en circulación, como se acusa en los cargos números 1 y 2 de dicha causa criminal; y en su consecuencia fué condenado en el primer cargo a encarcelamiento por un período de tres años y cuatro años en el segundo cargo, sen-tencias a ser cumplidas consecutivamente, las que son firmes por no haber establecido recursos de apelación el quere-llado. .
Por cuanto la anterior alegación del Fiscal de este Tribunal está respaldada por copia certificada de la acusación presentada ante la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico contra José A. Varona Pacheco, así como también copia certificada de la sentencia im-puéstale por el Juez de dicha corte, y una certificación de la secretaria de la referida Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico, al efecto de que ha expirado el término que tenía el acusado para apelar de dicha sentencia, no habiéndose apelado de la misma.
Por tanto, vista la sección 9 de la Ley proveyendo para la organización de una Comisión de Abogados que examine e informe sobre las condiciones morales de los aspirantes al ejercicio de la abogacía ante los tribunales de la isla de Puerto Rico, definiendo determinados deberes de los aboga» dos, y para otros fines, aprobada el 11 de marzo, 1909 (pág. 97) y la jurisprudencia aplicable, se ordena que el nombre de José A. Varona Pacheco sea borrado del Registro de Abo-gados autorizados para ejercer su profesión en Puerto Rico. Notifíquese con copia la presente resolución al interesado y a las cortes insulares en la forma acostumbrada.
Lo acordó el Tribunal y firma el Sr. Juez Presidente.